Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen Pub. No. US 2008/0150920 A1 [Yen].
1.  Yen discloses a device [Fig. 2] comprising: a plurality of display panels [204, 206]; a plurality of display controllers [208, 210], each display controller of the plurality of display controllers being configured to control a corresponding display panel of the plurality of display panels [as shown generally], each respective display controller of the plurality of display controllers being configured to generate a timing indication, wherein a first display controller of the plurality of display controllers is a primary display controller and a second display controller of the plurality of display controllers is a secondary display controller and the secondary display controller is configured to provide a secondary timing indication to the primary display controller [¶ 32]; and a processor coupled to the plurality of display controllers to receive a primary timing indication from the primary display controller [¶ 9];  wherein the secondary timing indication is indicative of the secondary display controller residing in a state ready for refresh of a corresponding display panel and the primary timing indication is indicative of the first display controller residing in a state ready for refresh of a corresponding display and having received the secondary timing indication from the secondary display controller [Fig. 3, 309 where DATA1 is ready for refresh], and wherein the processor is configured to delay a refresh of the plurality of display 
2.  Yen discloses wherein the processor is configured to send a refresh instruction to each display controller of the plurality of display controllers upon receipt of the primary timing indication from the primary display controller [Fig. 3 where the controller of the first display as determined by method becomes the primary display controller].
3.  Yen discloses wherein: the processor is configured to generate image data to be rendered on the plurality of display panels [Fig. 2, 215]; and the processor is configured to send the refresh instruction via a command interface between the processor and the respective display controller [by means of 214 for instance].
4.  Yen discloses wherein the processor is configured to send a refresh trigger signal to each display controller of the plurality of display controllers upon receipt of the primary timing indication from the primary display controller [¶¶ 29-30 where the first refresh is a trigger refresh].
10.  Yen discloses wherein: each display controller of the plurality of display controllers is configured to receive image data via an image data interface [Fig. 2, 202]; and each timing indication is provided as a respective timing signal on a respective dedicated line separate from the image data interface [as shown generally].
11.  Yen discloses a method of synchronizing a plurality of display panels of a device [Fig. 3], the method comprising: detecting, with a primary display controller, one or more secondary timing indications, each timing indication of the one or more timing indications being generated by a respective secondary display controller of a plurality of display controllers [304 and 308 where the refresh frequencies are not the same], the primary display controller and each secondary display controller of the plurality of display controllers being configured to control a corresponding display panel of the plurality of display panels [Fig. 2 as shown generally], wherein each timing indication is indicative of the 
12.  Yen discloses generating, with a processor in communication with at least the primary display controller [Fig. 2, 215], image data to be rendered on the plurality of display panels [216, 218], wherein directing the primary display controller and the plurality of secondary display controllers comprises sending a refresh instruction from the processor via a command interface between the processor and the respective display controller [by means of at least Command buffer 214 for instance].
15.  Yen discloses detecting a primary timing indication with a processor [Fig. 2, 215], wherein detecting the primary timing indication comprises monitoring a respective dedicated line separate from an image data interface via which the plurality of display controllers are configured to receive image data [separate lines coming from 208, 210 to 214].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen.
13.  Yen is silent on sending an enable signal from an application processor of the device to enable the processor to direct the plurality of display controllers.  However, the examiner takes official notice that it is notoriously old and well known in the art to send an enable signal to enable a processor to direct controllers as required by this claim.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yen as required by this claim, since such a modification ensure stable signal processing. 
Allowable Subject Matter
Claims 5-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gustavo Polo/              Primary Examiner, Art Unit 2694